Reese, J.
This is an original proceeding by tbe relator, who, on the 31st of January, 1882, filed an information alleging in substance that he had been duly elected to the office of county treasurer of Harlan county at the general election held on the 8th day of November, 1881, but that the respondent, by reason of fraudulent and illegal votes cast at certain precincts in said county, had received the certificate of election, qualified, and was illegally holding said office. The issues were formed, and the cause referred to J. McNeny, with instructions to find and ’report to this court, the facts in the case.
On the 3d of September, 1883, the referee filed his report, a transcript of the evidence, and his finding of facts. The testimony is very voluminous, covering from two to three thousand pages of manuscript, and as no assignments of error or briefs have been filed, and the attention of the court has not been called to any erroneous findings of the referee, we shall be content with the facts as found and reported by him.
The material and decisive findings of the referee are as follows:
*37“ 1st. I find, as conclusions of fact, that at the general election held on the 8th day of November, 1881, in Harlan county, Nebraska, Austin Arnsberger, the defendant herein, received for the office of county treasurer of said Harlan county five hundred and fifty-four (554) legal votes, and that the relator, John W. Burnside, received for said office of county treasurer of said Harlan county five hundred and seventy (570) legal votes.
“ 2d. I therefore find that at said general election held in Harlan county, Nebraska, on the 8th day of November, 1881, the said John W. Burnside was duly elected treasurer of said Harlan county, Nebraska.”
The remaining. findings by the referee' are confined to the matter of giving the names of the persons who cast the illegal votes for the respective parties, which were counted, and the further fact that “there is no evidence of fraud and mal-conduct practiced by the judges and clerks of election at the general election in Alma precinct, * * sufficient to warrant the throwing out and rejecting of the poll and vote of said precinct.”
The truth of these findings being conceded, but one thing is left for the court to do in the cause, which is to render judgment of ouster against the defendant, and that the relator be installed in said office.
Judgment accordingly.